Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given over the phone by applicant’s representative Mr. Joe M. Munchy (Reg. No. 32334) on February 24, 2021.

The application has been amended as follows: 

IN THE CLAIM

Claim 2, line 1: replace “method” with “device”

Claim 4: replace the claim with the following
4.	The method according to claim 3, wherein the method further comprising a recognition stage that performs recognition by analyzing the second image.

Claim 8: replace the claim with the following
8.	The device of claim 6, further comprising a communication unit.

Claim 9: replace the claim with the following
9.	The device according to claim 6, wherein the device further comprises a recognition stage that performs recognition by analyzing the second image.

Claim 10: replace the claim with the following
10.	An image capture device, comprising a control unit connected both to a first image sensor having a first field angle and also to a second image sensor having a second field angle, the sensors being pointed to have fields of view covering a common zone in three-dimensional space and the first field angle being wider than the second field angle, the control unit being arranged to implement a method comprising a fraud detection stage that includes the following steps:
acquiring at least one first image of the face by means of a first sensor having a first field angle;
substantially simultaneously, acquiring at least one second image of the face by means of a second sensor having a second field angle, the sensors having fields of view covering a common zone in three-dimensional space, and the first field angle being wider than the second field angle;
analyzing the first image only to detect border around the face; analyzing the second image to verify that there is no moiré effect;
detecting the absence of fraud when there is no border detected in the first image and no moiré effect detected in the second image; and
a positioning stage for positioning a candidate to face the second sensor, the positioning stage comprising the steps of capturing at least one image by means of the 

Replace claim 13 with the following:
13.	The device of claim 10, further comprising a communication unit.


Allowable Subject Matter

Claims 2-4 and 6-13 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common element of independent claims 3, 6 and 10:

Claims 3 and 10
a positioning stage for positioning a candidate to face the second sensor, the positioning stage comprising the steps of capturing at least one image by means of the first sensor, of detecting a position of the candidate's face in said image, and of selecting at least one positioning indication in function of the detected position to be provided to the candidate in order to cause the candidate to position his/her face in the field of view of the second sensor

Claim 6
wherein the image capture device further comprises an assistance system for assisting with positioning the face in front of the second sensor by using the first sensor

For example, Abiko (US 2012/0195475) discloses estimating the positioning of the user's body part relative to the sensor face and presents a guidance message guiding the user so as to place his designated body part properly.  See, for example, Fig. 3 and paragraphs 98, 99 and 132.  However, it does not disclose or suggest using a camera to determine the position information in order to guide the user to move relative to another camera.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dong et al. (“A Design of Iris Recognition System at a Distance,” Chinese Conference on Pattern Recognition, 4-6 Nov. 2009)—[Fig. 2 and section 3.1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YUBIN HUNG/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        March 31, 2021